PER CURIAM:
In October of 1980, the Regional Education Service Agency, claimant herein, loaned the respondent certain video equipment which subsequently was lost or stolen. The Notice of Claim reveals a replacement cost of $2,145.25.
The respondent’s Answer admits the validity and amount of the claim, and, as sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid, the Court makes an award to the claimant in the amount sought.
Award of $2,145.25.